Citation Nr: 1042628	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-05 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case for 
additional development in January 2009 and December 2009.  A 
review of the record reveals substantial compliance with the 
requested development and the Board finds the issue is adequately 
developed for appellate review.

The issue of entitlement to service connection for loss of 
sphincter control as secondary to the service-connected 
hemorrhoids disability raised by the Veteran in a December 
2008 brief and referred to the RO by the Board in January 
2009 and December 2009 has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is again 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The evidence demonstrates the Veteran's hemorrhoids are 
manifested by no more than a mild or moderate impairment.




CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in December 2004 and February 2009.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in June 2006 and the issue on appeal was subsequently 
readjudicated in supplemental statements of the case.  The notice 
requirements pertinent to the issue on appeal have been met and 
all identified and authorized records relevant to the matter have 
been requested or obtained.  The available record includes 
service treatment records, VA treatment and examination reports, 
private medical records, and the Veteran's statements in support 
of his claim.  The Veteran has identified no other existing 
evidence requiring additional VA assistance.  Further attempts to 
obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the appellant.


Increased Rating Claim


Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).



733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, or 
with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

In this case service treatment records show the Veteran was 
treated for piles during basic training in 1957.  His January 
1961 separation examination revealed external skin tags of the 
anus and rectum.  It was noted that the Veteran reported he had 
piles that occasionally bled and that they were occasionally 
painful during stool.  

VA examination in July 1967 revealed internal and external 
hemorrhoids with present tags.  It was noted that the disorder 
was tender, but not disabling.  An October 1967 rating decision 
established service connection for hemorrhoids and assigned a 0 
percent rating.  

Private medical records show an April 2001 colonoscopy revealed a 
few scattered diverticular orifices in the distal descending 
colon and sigmoid colon.  Retroflexion in the rectum revealed 
small internal hemorrhoids.  A November 2001 colonoscopy report 
noted a digital rectal examination revealed no abnormalities.  
The findings included an appearance that the colonic mucosa had 
inflammatory changes throughout with edema, erythema, and loss of 
vascular pattern.  The diagnosis was a history of previous 
Eosinophilic colitis with normal present mucosa on colonoscopy.  
A November 2001 pathology report noted the findings were not 
indicative of chronic inflammatory bowel disease, but that the 
possibility of acute inflammatory bowel disease could not be 
excluded.  An August 2002 colonoscopy report noted retroflexion 
in the rectum revealed small internal hemorrhoids.  A June 2003 
colonoscopy report noted a digital rectal examination revealed no 
abnormalities.  Retroflexion in the rectum revealed small 
internal hemorrhoids.  A diminutive rectal polyp was excised.  

In correspondence received by the RO in December 2004 the Veteran 
requested entitlement to an increased rating.  He stated he was 
in constant pain which was having an adverse effect on his daily 
routine and activities.  He reported that he had mostly treated 
the disorder himself, but that this treatment had become less 
effective.  In a January 2005 statement he reported, in essence, 
that his VA and non-VA medical care since 1961 had been 
ineffective.  He stated that he experienced constant rectal pain 
with throbbing, burning, pulsating, and itching.

VA treatment records are negative for complaint or treatment for 
hemorrhoids.  An October 2004 report noted a rectal examination 
revealed no masses.  

On VA examination in December 2004 the Veteran complained of 
bleeding several times per week which saturated toilet paper, got 
in his shorts, and occasionally ran down his legs.  He stated he 
used toilet paper to pad his shorts when he planned for extensive 
walking and that he changed out the toilet paper three to four 
times per day.  He reported he occasionally wore diapers to bed 
at night and that he occasionally had fecal incontinence and/or 
leaking of feces.  He stated he had thrombosis of his hemorrhoids 
once every one to two months.  His current treatment included 
suppositories and fiber supplements for his hemorrhoids.  
Physical examination revealed slight evidence of fecal material 
around the anus.  There was no evidence of bleeding.  Sphincter 
tone was good.  There was a skin tag or remnants of an external 
hemorrhoid at the six o'clock position externally and small, 
tender internal hemorrhoids palpated at the six o'clock and four 
o'clock positions.  The examiner noted the skin just inside the 
anus from about five o'clock to seven o'clock was reddish and 
bluish in color, thin, and tender with a good bit of 
inflammation, but no discrete, visible hemorrhoid in that area.  
There was no evidence of thrombosis, fissure, and the lumen was 
normal size.  Laboratory blood studies were within normal limits.  
The diagnosis was hemorrhoids.

In his April 2005 notice of disagreement the Veteran reported 
that his hemorrhoids on the day of his December 2004 VA 
examination were not a normal representation of his impairment.  
He stated he continued to have flare-ups which caused 
considerable pain and discomfort with very little relief from the 
prescribed medication.  

On VA examination in May 2006 the Veteran denied any current 
bleeding or thrombosis of hemorrhoids, but stated that he had 
periodic bleeding with active hemorrhoids for which he used 
Preparation H suppositories and cream several times per month.  
He stated that for the majority of the time he had sphincter 
control with episodes of involuntary bowel movements every six to 
eight weeks.  There was no history of colostomy and no evidence 
of fecal leakage.  The examiner noted the lumen size of the 
rectum and anus appeared normal.  There were no signs of anemia 
and no fissures.  There were hemorrhoids at the six o'clock, 
thirty minute position which was not currently bleeding.  There 
was no evidence of a thrombosed hemorrhoid and no evidence of a 
bleeding internally hemorrhoid.  The examiner noted there 
appeared to be some very slight relaxation of the anal sphincter, 
but that it was intact during the examination.  Laboratory 
studies revealed hemoglobin findings within normal limits and 
hematocrit in the normal range.  The diagnosis was hemorrhoids 
without evidence of anemia.  

A June 2006 private colonoscopy report noted a digital rectal 
examination revealed no abnormalities.  Retroflexion in the 
rectum revealed small internal hemorrhoids.  Sessile polyps were 
excised.  

An undated letter from the Veteran's gastroenterologist, F.S.H., 
M.D., submitted in July 2006 noted treatment over the previous 
five years for a history of polyps, internal hemorrhoids, and 
Barrett's epithelium.  It was noted that the Veteran had a 
history of recurrent, intermittent hemorrhoidal bleeding with 
conservative treatment and that internal hemorrhoids had been 
present upon each of his colonoscopies over the last five years.  

In correspondence dated in June 2006 the Veteran asserted the May 
2006 VA examination report was erroneous.  He stated the examiner 
had "verbally indicated to [him] that she saw indications of 
bleeding and the presence of numerous protruding hemorrhoids."  
He reiterated his claim for an increased rating.  

A July 2009 private colonoscopy report noted a digital rectal 
examination revealed no abnormalities.  Retroflexion in the 
rectum revealed small internal hemorrhoids.  Two diminutive 
polyps were excised.  

An April 2010 VA examination report provided a summary of the 
evidence of record.  It was noted the Veteran reported he 
sometimes experienced difficulty sitting, that he was very 
uncomfortable, that he experienced bleeding, that sometimes he 
was unable to have a bowel movement because his hemorrhoids were 
so swollen, that he could not ride on a scooter, that prolonged 
standing increased extrusion, and that he experienced 
hemorrhoidal pain, burning, and throbbing.  He stated he had 
fecal leakage with weekly episodes of feces in his pants, but no 
involuntary bowel movements.  He reported he did not use pads.  
He stated he had episodes of bleeding the amount of which 
depended on his level of activity, but that they usually occurred 
two times per week and involved blood in his underwear and on 
paper without blood in the water of the bowl.  It was noted he 
had one episode of thrombosis in 1969.  He reported that his 
treatment included Preparation H ointment, suppositories, and 
pads and that he stated the disorder was "miserable and 
humiliating" with occasional stains to the back of his pants.  

The examiner noted that there was good sphincter tone and 
redundant skin tags immediately to the left and right of the six 
o'clock position.  It was further noted that the internal 
hemorrhoids noted on the July 2009 colonoscopy were nonpalpable 
upon examination.  Valsalva did not produce extrusion of the 
hemorrhoids.  There was no evidence of thrombotic hemorrhoids, 
fissures, bleeding on the rectum, or bleeding on his underwear.  
The diagnosis was internal hemorrhoids diagnosed by colonoscopy, 
nonpalpable on examination with two small skin tags in the area 
of the six o'clock position externally without evidence of 
thrombosis or bleeding.

Based upon the evidence of record, the Board finds the Veteran's 
service-connected hemorrhoids are manifested by no more than a 
mild or moderate disability.  The objective findings upon medical 
examination have consistently over the course of this appeal 
shown small, internal hemorrhoids without evidence of active 
bleeding or abnormality on digital rectal examination.  Although 
the Veteran asserted that his VA examinations were inadequate, 
there is no probative, credible evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue nor 
persistent bleeding with secondary anemia or fissures.  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).   The Court has 
held that lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility determinations 
as to whether the evidence supports a reported finding.  See 
Barr, 21 Vet. App. 303.  The Board acknowledges that the Veteran 
is competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences pain and recurrent bleeding with respect to his 
service-connected hemorrhoids. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds the Veteran to be credible in 
his reports of these symptoms he experiences.  As with the 
medical evidence of record, the Veteran's account of this 
symptomatology describes a rating consistent with the rating that 
has been assigned.  However, as to the Veteran's assertions and 
statements regarding a higher level of disability consistent with 
the criteria for a higher rating, the Board finds that he is not 
competent to diagnose large or thrombotic hemorrhoids that are 
irreducible with excessive redundant tissue.  The Board finds 
that these are complex medical questions that require medical 
expertise which the Veteran is not shown by the record to 
possess.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, in weighing the Veteran's statements 
describing a more severe disability picture than that presented 
by the objective evidence of record, the Board notes that his 
reports of more severe hemorrhoid symptomatology is inconsistent 
with the objective medical findings upon physical examination.  
Therefore, as to whether the evidence of record meets the 
criteria for a higher rating in this case, the Board had accorded 
greater probative weight to the competent and credible medical 
evidence of record which demonstrates his hemorrhoid disability 
is not manifested by large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue nor persistent bleeding with 
secondary anemia or fissures.  Therefore, entitlement to a 
compensable rating must be denied.  

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The service-connected disorder is adequately rated under the 
available schedular criteria.  The Veteran's report of more 
severe symptomatology that satisfies the provisions of the 
applicable diagnostic code in this case is inconsistent with the 
objective medical evidence and is not considered competent, 
credible evidence as to these matters.  The probative evidence of 
record reveals no unusual or exceptional circumstances due to 
hemorrhoids that affect his occupation or daily activities as to 
render the schedular rating criteria inadequate.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an increased rating.


ORDER

Entitlement to a compensable rating for hemorrhoids is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


